DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.

Response to Amendment
This office action has been changed in response to the amendment filed on 2/7/2022.  
Claims 1 and 15 have been amended.  Claims 8-14 have been canceled.  

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that Yavuz “fails to disclose or suggest generating the claimed first information based on the size of called data by comparing the 
Yavuz teaches a network node obtains an indication of an amount of downlink user data for the network node to transmit to a wireless device. (Fig. 8 [812] and Page 33 lines 31 through Page 34 line 3)  Yavuz teaches the network node determines, “based on the amount of downlink user data, to use early data transmission to send the downlink user data to the wireless device. For example, the amount of downlink user data may be below a threshold amount of data. The threshold value may be determined by an amount of data that may be transmitted in random access message 4 (Msg4).”  (Fig. 8 [814] and Page 34 lines 4-10)  
Accordingly, the Examiner respectfully disagrees with the Applicant’s assertion, however new art is applied that better matches the Applicant’s amended claims.  

Claim Rejections - 35 USC § 102






The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shrestha et al. (WO2020/223633A1 hereinafter, Shrestha).
Regarding claim 1, Shrestha teaches a data transmission method (Abstract), applied to a first network device (Fig. 1 [130]), the method comprising:

wherein the first indication information includes a size of called data; ([0037] “At step 104, and after receipt of the CP data information, the MME 130 determines whether to use MT EDT to transmit the data to the UE 160. In an example, the MME 130 can make the determination based on: (i) the size information of the DL data,”)
determining, by the first network device and based on the received first indication information, to transmit the first information to the second network device; (Fig. 1 [104] and [0038] “The MME 130 determines to initiate MT EDT to send the CP DL data to the UE 160. The MME 130 then generates an S1 -AP paging message that includes an MT EDT indication and the CP data information.”)
upon determining to transmit the first information, generating, by the first network device, the first information based on the size of the called data by comparing the size of called data with a preset threshold, ([0037-0038] “the MME 130 determines whether to use MT EDT to transmit the data to the UE 160. In an example, the MME 130 can make the determination based on: (i) the size information of the DL data” and “The MME 130 determines to initiate MT EDT to send the CP DL data to the UE 160. The MME 130 then generates an S1 -AP paging message that includes an MT EDT indication and the CP 
wherein the first information is configured to assist the second network device (Fig. 1 [150]) in configuring its early transmission of called data for a terminal (Fig. 1 [160]); (note: this is a recitation of intended use, at a device “second network device” that is not performing the method of claim 1 “applied to a first network device” and accordingly, is outside the scope of the method occurring at “a first network device”.  This limitation has been considered and determined to not receive patentable weight) citation follows for compact prosecution reasons: ([0038] “At step 108, and after receipt of the S1 -AP paging message, the eNB 150 determines whether to use MT EDT to transmit the DL data to the UE 160. The eNB 150 can make the determination based on a number of required transmission repetitions and/or the size information of the DL data”) and
transmitting the first information to the second network device.  (Fig. 1 [108])
Regarding claim 2, Shrestha teaches receiving a second message transmitted by the terminal, and determining, based on the second message, capability of the terminal about support or non-support for the early transmission of called data; or
acquiring capability of the terminal about support or nonsupport for the early transmission of called data from a stored wireless capability set of the terminal.  ([0057] “after receipt of the DL data, the MME 130 determines whether to use MT EDT to transmit the data to the UE 160. The MME 130 can make the determination based on: (i) UE capability,”, [0037] “UE 160’s subscription information” & [0076])


carrying the first information ([0038] “The eNB 150 can make the determination based on a number of required transmission repetitions and/or the size information of the DL data”) in a paging request message (Fig. 1 [106]) transmitted to the second network device.  (Fig. 1 [150] receives [106] from [130])
Regarding claim 4, Shrestha teaches receiving, from a third network device (Fig. 1 [140]), at least one of: called data ([0037] “CL CP data arrival”, or first indication information of whether to perform the early transmission of called data,  ([0037] “size information of the DL data”)
wherein the first indication information is used to assist the first network device in determining whether to transmit the first information to the second network device.  ([0037] “In an example, the MME 130 can make the determination based on: (i) the size information of the DL data”)
Regarding claim 5, Shrestha teaches during establishing one of a Protocol Data Unit (PDU) session ([0039-0040] “NAS protocol data unit”), a Packet Data Network (PDN) connection, or an Evolved Packet System (EPS) bearer, determining whether the early transmission of called data is to be used for the one of the PDU session, the PDN connection, and the EPS bearer according to at least one of the following information:
capability information of the terminal about support for the early transmission of called data; ([0057] “after receipt of the DL data, the MME 130 determines whether to use MT EDT to transmit the data to the UE 160. The MME 130 can make the determination based on: (i) UE capability,”, [0037] “UE 160’s subscription information” & [0076])

policy information of network configuration; or
service data information provided by external networks.  
Regarding claim 6, Shrestha teaches transmitting second indication information ([0041] “The MME 130, in response to receiving the initial message, may engage in signaling (e.g., establishing a bearer) with the S-GW 140 in order to receive the DL data from the S-GW 140.”) to a third network device (Fig. 1 [140]), wherein the second indication information is used to indicate whether the early transmission of called data is used for one of the PDU session, the PDN connection or the EPS bearer.  (non-functional descriptive material, the “meaning” of the information is not utilized by any device in the claim to do anything.  The “information” is simply transmitted and accordingly, the broadest reasonable interpretation of the “information” is data)1
Regarding claim 7, Shrestha teaches transmitting fifth indication information to the second network device (Fig. 1 [150]), wherein the fifth indication information is used to indicate at least one of:

whether to release the terminal quickly; or
whether called data is pure downlink data.  
Regarding claim 15, the limitations of claim 15 are rejected as being the same reasons set forth above in claim 1.  Additional structure can be seen in [00150-00162] and Fig. 10 [1005] processor, [1020] memory, [1015 & 1035] transceiver.  
Regarding claims 16-20, the limitations of claims 16-20 are rejected as being the same reasons set forth above in claims 2-6.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2019/0141515 to Kim et al regarding a method for transmitting data according to EDT.  see discussion beginning in Para [0230]

WO2020/222520 to Choe et al. regarding a method and apparatus to using EDT, see Fig. 12 and Fig. 15

US-2021/0076306 to Tamura et al. regarding early data transmission authorization, see [0044-0073]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Applicant is reminded that structure defines how an apparatus differs from prior art apparatuses and when no difference in structure is defined, the assumption is made that the prior art structure meets the limitations.  
        The Examiner will not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate.  See In re Lowry, 32 F.3d 1579, 1582-1583 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336,1339 (Fed. Cir. 2004) (nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious).  See also Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (nonprecedential), aff’d, 191 Fed. Appx. 959 (Fed. Cir. 2006).  “Claim limitations directed to printed matter are not entitled to patentable weight unless the printed matter is functionally related to the substrate on which the printed matter is applied.” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1031 (Fed. Cir. 2018) (emphasis added). This printed matter doctrine is not strictly limited to “printed” materials. Mallinckrodt, 890 F.3d at 1032. More specifically, “a claim limitation is directed to printed matter ‘if it claims the content of information.’” Mallinckrodt, 890 F.3d at 1032 (quoting In re Distefano, 808 F.3d 845, 848 (Fed. Cir. 2015)).
        	In method cases, the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).